DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-13 were previously pending and subject to a Non-Final Action dated June 14, 2021. In the response submitted on September 10, 2021, claims 1, 12, and 13 were amended. Therefore, claims 1 thru 13 are currently pending and subject to the following Final Action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on September 10, 2021.
Applicant’s arguments on Pages 6 thru 8 of the Response, concerning the previous rejection of claims 1 thru 13 under 35 U.S.C. § 102 and have been fully considered and have been found to be moot in view of the amended claims and the amended rejection below, because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will be further discussed in the detailed 35 U.S.C. § 103 rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 thru 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur et al., hereinafter Ben-Tzur, Pub. No. US 2011/0029413, in view of Mehring et al., hereinafter Mehring, Pub. No. US 2016/0292634.
Regarding claim 12, Ben-Tzur teaches [a] refrigeration management system (Ben-Tzur, Abstract) for managing a downstream refrigeration system (Ben-Tzur, ¶¶ [0130] and [0219]— a customer facility with a customer facility SIIC) in response to an upstream refrigeration system (Ben-Tzur, ¶¶ [0203] and [0218]—“a forced air cooling facility,” a forced air cooling facility SIIC, and “a non-refrigerated truck”), wherein at least one of the downstream refrigeration system and the upstream refrigeration system comprises a transport refrigeration system (Ben-Tzur, ¶¶ [0203] and [0219]—“refrigerated transport vehicle” (i.e., transport refrigeration system of the downstream refrigeration system) and “non-refrigerated truck” (i.e., transport refrigeration system of the upstream refrigeration system), the system comprising:
a processor (Ben-Tzur, Figure 1A: Perishable Lifecycle Manager (PLM) 104—server; and ¶ [0078]); and
a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising (Ben-Tzur, Figure 1A: Perishable Lifecycle Manager (PLM) 104—server with software; and ¶ [0078]):
storing upstream data from the upstream refrigeration system (Ben-Tzur, Figure 1D: sensor 100, SIIC 102, and 106 LAN; and ¶¶  [0093],  [0187], [0203], and [0205]). Wherein, Ben-Tzur teaches the upstream 
determining a present goods condition corresponding to the upstream data (Ben-Tzur, ¶¶ [0131], [0203], [0228], and [0235]). Wherein, Ben-Tzur teaches the PLM receives overthreshold and underthreshold data from MSUs while the goods are on the transport truck and while the goods are at the forced air cooling facility (i.e., receiving upstream data) and determines alert(s), e.g., distressed perishables, reduction in shelf-life, i.e., determining a present goods condition corresponding to the upstream data, to send to interested parties. Id.;
determining a desired goods condition corresponding to the present goods condition wherein determining the desired goods condition is in response to a selected priority parameter, the selected priority parameter including at least one of maximizing the quality of the goods, energy savings, minimizing transport time for the goods, or minimizing inventory for the goods (Ben-Tzur, ¶¶ [0095], [0102], [0123] thru [0130], and [0245] thru [0255]). Wherein Ben-Tzur teaches the system receives instructions from interested parties when overthreshold or underthreshold events occur to ensure the perishables are “saleable” (i.e., determining a desired good condition) to correct the overthreshold or underthreshold events that decrease quality of the perishables (i.e., selected priority parameter of maximizing the quality of the goods). Id.; and 
wherein the upstream refrigeration system and the downstream refrigeration system are separate refrigeration systems (Ben-Tzur, ¶ [0203], [0218] thru [0219], and [0226]). Wherein, Ben-Tzur teaches a “forced air cooling facility” (i.e., upstream refrigeration system) that loads the produce onto a refrigerated truck (i.e., a separate downstream refrigeration system). Id. 
determining downstream parameters corresponding to the desired goods condition (Ben-Tzur, Figure 2B: Step “D;” and ¶¶ [0139], [0206] thru [0211] and [0246] thru [0255]). Wherein, Ben-Tzur teaches the system is preloaded with “parameter thresholds for various types of perishable products” (i.e., determining downstream parameters). Id. Based on the preloaded and received information from a user the system determines remaining shelf-life of desired goods saleable condition and generates a corresponding temperature set point a corresponding temperature threshold to reach market in a saleable condition (i.e., downstream parameters corresponding to the desired goods condition “saleable”). Id.; 
	Although Ben-Tzur teaches providing the downstream parameters, e.g., temperature, to the interested parties to cool “the produce to an acceptable temperature,” (Ben-Tzur, Figure 1E: “temp increasing please check refrigeration” and Figure 9B: “provide location, temperature, and relative humidity information to authorized interested parties” and Figure 10E: “Threshold: -0.5 to 4 deg. C;” ¶¶ [0132] thru [0139] and [0228]), Ben-Tzur does not explicitly teach, however, in the same field of endeavor, i.e., transportation of goods, Mehring teaches:
providing the downstream parameters to the downstream refrigeration system wherein the downstream parameters include temperature configured to control operation of the downstream refrigeration system, (Mehring, ¶¶ [0040], [0054], [0058-0059], and [0064]). Wherein, Mehring teaches a delivery bag (i.e., downstream refrigeration system) comprising a controller for receiving commands from a central computer to adjust the settings of the delivery bag including the bag temperature.  Id.; and
wherein providing the downstream parameters to the downstream refrigeration system occurs prior to the goods arriving at the downstream refrigeration system (Mehring, ¶¶ [0054] and [0064]). Wherein, Mehring teaches the control unit of the delivery bag is provided a “pre-loaded meal profile as part of a meal preparation procedure, e.g., which may include pre-heating or pre-cooling the delivery bag” prior to the meal being loaded. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a remote computer to provide a controller of a delivery bag with settings such that the delivery bag would be in a pre-cooled or pre-heated state prior to being loaded, modifying Ben-Tzur to that of Mehring, for “ensuring the products are handled properly” and “are in a desirable condition” by “ensuring that the food quality and safety are maintained through delivery.” (Mehring, ¶¶ [0003] and [0057]). 
Regarding Claim 1, claim 1 is the method claim of the system claimed in representative claim 12. Wherein, claim 1 contains analogous limitations to those located in representative claim 12. Accordingly, claim 1 is rejected under the same premise. 
Regarding Claim 13, claim 13 is the product claim of the system claimed in representative claim 12. Wherein, Ben-Tzur further teaches: 
A computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising (Ben-Tzur, ¶ [0078]).
The remaining limitations of claim 13 are analogous to the limitations located in representative claim 12. Accordingly, claim 13 is rejected under the same premise.  
Regarding claim 2, the combination of Ben-Tzur and Mehring teaches the method of claim 1. Ben-Tzur further teaches further comprising determining the present goods condition corresponding to at least one goods parameter (Ben-Tzur, ¶¶ [0131], [0206] thru [0208], [0228], and [0235]). Wherein, Ben-Tzur teaches a present goods condition is distressed when an over-temperature condition has occurred or is occurring, which may impact the remaining shelf-life. Id.
Regarding claim 3, the combination of Ben-Tzur and Mehring teaches the method of claim 2. Ben-Tzur further teaches wherein the at least one goods parameter includes at least one packaging parameter (Ben-Tzur, ¶ [0133]).
Regarding claim 4, the combination of Ben-Tzur and Mehring teaches the method of claim 1. Ben-Tzur further teaches further comprising:
identifying the upstream refrigeration system; and
identifying the downstream refrigeration system (Ben-Tzur, Figure 1D: ¶ [0218] thru [0221]. Wherein, Ben-Tzur teaches the upstream refrigeration system as the stationary refrigeration system, i.e., refrigeration system at the cold-storage facility, and 
Regarding claim 5, the combination of Ben-Tzur and Mehring teaches the method of claim 1. Ben-Tzur further teaches further comprising receiving upstream data from the upstream refrigeration system via at least one upstream sensor (Ben-Tzur, Figure 1D: sensor 100, SIIC 102, and 106 LAN; and ¶¶ [0093] and [0094]). Wherein, Ben-Tzur teaches the SIIC located at the warehouse, i.e., upstream refrigeration system, receives data from the sensor modules associated with the pallets (i.e., upstream sensor) and communicate this data to the PLM. Id. 
Regarding claim 6, the combination of Ben-Tzur and Mehring teaches the method of claim 1. Ben-Tzur further teaches further comprising determining the desired goods condition corresponding to a selected priority parameter (Ben-Tzur, Figure 10G: “remaining shelf-life” and “current temperature;” and ¶¶ [0095], [0102], [0123] thru [0130], and [0245] thru [0255]). Wherein Ben-Tzur teaches the PLM receives instructions from interested parties when overthreshold or underthreshold events occur to ensure the perishables are “saleable” (i.e., determining a desired good condition) to correct the overthreshold or underthreshold events that decrease quality of the perishables (i.e., corresponding to a selected priority parameter of maximizing the quality of the goods). Id.
Regarding claim 7, the combination of Ben-Tzur and Mehring teaches the method of claim 1. Ben-Tzur further teaches wherein the upstream refrigeration system is a transport refrigeration system (Ben-Tzur, ¶¶ [0202], [0203], [0227], and [0228]). Wherein, Ben-Tzur teaches a refrigerated truck delivers the produce to the Id. 
Regarding claim 8, the combination of Ben-Tzur and Mehring teaches the method of claim 1. Ben-Tzur further teaches wherein the upstream refrigeration system is a stationary refrigeration system (Ben-Tzur, ¶ [0203], [0218] thru [0219], and [0226]). Wherein, Ben-Tzur teaches a “forced air cooling facility” that loads the produce onto the refrigerated truck (i.e., the forced air cooling facility is an upstream stationary refrigeration system). Id. 
Regarding claim 9, the combination of Ben-Tzur and Mehring teaches the method of claim 1. Ben-Tzur further teaches wherein the downstream refrigeration system is a transport refrigeration system (Ben-Tzur, ¶¶ [0218] thru [0219]). Wherein, Ben-Tzur teaches the refrigerated truck (i.e., downstream transport refrigeration system) is loaded at the cooled storage facility (i.e., upstream stationary refrigeration system). Id.
Regarding claim 10, the combination of Ben-Tzur and Mehring teaches the method of claim 1. Ben-Tzur further teaches wherein the downstream refrigeration system is a stationary refrigeration system (Ben-Tzur, ¶ [0203]). Wherein, Ben-Tzur teaches that a non-refrigerated vehicle (i.e., upstream) delivers the produce to “a forced air cooling facility” (i.e., downstream stationary refrigeration system). Id. 
Regarding claim 11, the combination of Ben-Tzur and Mehring teaches the method of claim 1. Ben-Tzur further teaches further comprising providing the downstream parameters to a user device (Ben-Tzur, Figure. 10E; ¶¶ [0210] and [0232]). Wherein, Ben-Tzur teaches that interested parties, i.e., the user, can monitor the cumulative temperatures in conjunction with a threshold value for temperature and these Id.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628